Citation Nr: 1817740	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-30 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a dental disability for purposes of VA compensation benefits.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and wife



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969 in the United States Navy. 

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In April 2017, the Veteran and his wife testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


REMAND

The Board notes that additional development is required before the remaining claims on appeal are decided.

During the Board hearing, the Veteran testified that he was diagnosed with and received treatment for hepatitis C at Kaiser Permanente.  His wife stated that he had a blood test in the 1980s at a junior college, which indicated that he had hepatitis.  In addition, the Veteran stated that he received treatment from a private dentist on College Avenue in San Diego after he separated from service.  The Board finds that a remand is necessary so that an attempt can be made to obtain these private treatment records.  See 38 C.F.R. § 3.159(c)(2).  

With respect to the Veteran's claim of service connection for hepatitis C, he maintains that he was infected during military service through the use of jet injectors for inoculations.  In August 2013, he submitted evidence that indicates that jet injectors are capable of transmission of blood-borne pathogens.  Based on the foregoing, the Board finds that a remand is necessary for a VA examination to determine the etiology of hepatis C.  See 38 C.F.R. § 3.159(c)(4) (2017); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's claim of service connection for a dental disability, he states that was injured during service when a spring-loaded bar hit him in the mouth.  He testified that he went to sick bay but was told there was nothing that they could do at that time and that after he separated from service, he ended up having the tooth extracted and several other teeth so that a partial denture could be created.  Based on the foregoing, the Board finds that a VA examination is necessary for a VA examination to determine the nature and etiology of the Veteran's dental disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file, including the following private treatment records referenced during the April 2017 hearing:   (1) treatment for hepatis C at Kaiser Permanente; (2) a blood test through a junior college in the 1980s; and (3) private dental records from a dentist on College Avenue in San Diego.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of hepatitis C.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent of better probability) that hepatitis C was incurred during military service.  In forming the opinion, the examiner should specifically consider the Veteran's report of onset and continuity of symptoms; specifically that he was inoculated during military service with jet injectors and that he began to experience hepatitis symptoms in the late 1970s and early 1980s.  The examiner should also specifically consider the evidence provided by the Veteran concerning the risk of transmission through the use of jet injectors.  

The rationale for all opinions expressed must be provided.  

3.  Then, schedule the Veteran for an appropriate dental examination to determine the nature of the claimed dental disability.  All indicated diagnostic tests and studies must be accomplished.  The complete record, including a copy of this remand must be reviewed by the examiner in conjunction with the examination. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements (including of ongoing symptoms since service), the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater), that any currently diagnosed dental disorder was incurred in or is due to the Veteran's military service, to specifically include the Veteran's reported in-service injury.  

The rationale for all opinions expressed must be provided.  

4.  Confirm that the VA examination reports and all medical opinions provided comport with this remand, and undertake any other development determined to be warranted.  

5.  Then, readjudicate the claims on appeal.  If a decision remains adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




